 WARD BAKING COMPANY419WARD BAKINGCOMPANYandLODGE 1519, INTERNATIONAL ASSOCIATIONof MACHINISTS,PETITIONER.Case No. 8-RC-1689.November 19,1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Carroll Martin, hear-ing officer.The hearing officer's rulings made at the hearing are free.from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member-panel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.The Intervenor asserts a current union-shop agreement betweenits Local No. 103 and the Employer as a bar to this proceeding.Wefind no merit in its position because, as is hereafter set forth, theunion-shop provisions of the agreement are invalid.The agreement in question is effective for a 1-year period beginningJune 17, 1952. It resulted from the operation, prior to the filing ofthe petition herein, of an automatic renewal clause contained in apreexisting contract originally executed on July 15, 1941, and amendedfrom time to time thereafter.Although the specific language of thecurrent union-shop clause conforms to the substantive requirementsof Section 8 (a) (3) of the Act,2 Local No. 103 has been out of com-pliance with the filing requirements of Section 9 (f), (g), and (h)ever since September 30, 1949,8 including the date on which the con-tract became effective.The recent amendments to the Act 4 do not validate a union-shopcontract unless the union party thereto "has at the time the agreementwas made or within the preceding twelve months received from the,Board a notice of compliance with section 9 (f), (g), and (h)" ofthe Act.'International Brotherhood of Firemen and Oilers,AFL, byits international repre-sentative,Norman F.Driscoll,intervened herein on behalf of the International and itsLocal No.103 on the basis of claimed contractual interests.2The union-shop provisions in the current agreement first appeared in the prior contracton or aboutSeptember8,1951.Beforethat time,the parties were operating under-different union-shop provisions agreed upon in July 1949.'We are administratively advised to that effect.4Public Law No. 189,82d Congress,1st Seas.,(October 22, 1951).101 NLRB No. 82.242305-53-28 420DECISIONS OF NATIONALLABOR RELATIONS BOARDIn view of the Local's noncomplying status under the terms of theaforesaid provision, the union-shop contract cannot be deemed valid,and the contract therefore cannot operate as a bar.5We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of the employees in the maintenancedepartment, including the garage employees who have been unrepre-sented until now.The Intervenor contends that a unit including thegarage employees is inappropriate, and that only a unit of maintenanceemployees which it has represented for the past 12 or 13 years isthe, appropriate unit.Nine maintenance employees, under the super-vision of the chief engineer, constitute the maintenance department,and perform the usual duties of maintaining and repairing the plantmachinery.There are nine garage employees, including mechanics,truck servicers, painter's helpers, and a truck washer, who work underthe supervision of the garage superintendent.They are separatelylocated and devote all of their time to the repair, maintenance, andservicing of the Employer's trucks.The garage employees have thesame vacation benefits and sick leave as the maintenance employees,and, as a matter of company policy, receive all wage increasesnegotiated for the maintenance employees.The fact that the garage employees' work is primarily of a mainte-nance character and that their interests in the terms and conditions ofemployment are similar to those of the maintenance employees, indi-cates that garage employees properly may be included in a broaderunit with the other maintenance employees.6However, the long andseparate history of collective bargaining for the maintenance depart-ment employees supports the Intervenor's contention for a unit ofmaintenance department employees alone. In these circumstances,we shall follow established Board policy 7 and permit both groupsto express their desires on the question.Accordingly, we hold thatthe employees at the Employer's Youngstown, Ohio, plant, in thefollowing voting groups, excluding office clericals, guards, professionalemployees, and supervisors as defined in the Act," may constituteeither a single appropriate unit or, to the extent indicated, separateappropriate units depending upon the results of the elections herein-Mellin-QuincyMfg. Co.,98 NLRB 457;Fein'sTin Can Co.,Inc.,99 NLRB 158.Because of our decisionon the invalidity of the contract,we find it unnecessary to decidewhether or not a schismexists in Local103 of the kind that would precludeapplicationof the contract-bar doctrine.SeeBaking Industry Council,80 NLRB 1590.°H. A.Satin &Company,Inc., 97NLRB 1001 ;IllinoisCitiesWaterCompany,87NLRB 109.eThe partiesstipulated that the chiefengineer and the garage superintendent aresupervisors. AVCO MANUFACTURING CORPORATION421after directed: (1) All maintenance department employees; (2) allgarage employees. If a majority in both voting groups vote for thePetitioner, they will be taken to have indicated a preference for oneover-all maintenance department unit, and the Board, under the cir-,cumstances, finds such a 'unit to be appropriate for the purposes ofcollective bargaining.In the event the Petitioner or the Intervenorestablishes a majority in voting group (1) alone, the Board finds theexisting maintenance department unit to be separately appropriate.9[Text of Direction of Elections omitted from publication in thisvolume.]B The parties are agreed that the attendance of one employee,classified as an ovengreaser,is so irregular as to i ake him ineligible to vote in an election.We find inaccordance with the stipulation of the parties that the oven-greaser is not eligible to votein the election.BRIDGEPORT-LYCOMING DIVISION,AvcoMANUFACTURING CORPORATIONandINTERNATIONALUNION,UNITED AUTOMOBILE,AIRCRAFT ANDAGRICULTURALIMPLEMENT WORKERS OF AMERICA,UAW-CIO, PE-TITIONER.Case No. 2-RC-4663.November 19, 1952Supplemental Decision and Direction of ElectionOn September 18, 1952, the Board issued a Decision and Directionof Elections herein, establishing two voting groups at the Employer'sStratford, Connecticut, plant: Group (a) comprising all technicaland office clerical employees, and group (b) comprising all profes-sional employees.'The Petitioner desires to have the Board amendthis Decision and Direction by including in group (a) the plant cleri-cal employees.The Employer opposes their inclusion.Where, as here, there is disagreement between the parties as to theplacement of plant clericals, it is the established practice of the Boardto exclude them from units of office clerical employees 2However,they may appropriately become part of the Petitioner's existing pro-duction and maintenance unit if they and the Petitioner so desire.Accordingly, we will direct a self-determination election in an addi-tional voting group, which we will designate group (c), comprisingall plant clerical employees at the Employer's Stratford, Connecticut,plant,excluding confidential employees,managerial employees,guards, and supervisors.If a majority of the employees in this vot-ing group select the Petitioner, they will be taken to have indicated1 100 NLRBNo. 185.2Chrysler Corporation(Dodge Main Plant),76 NLRB 55;Wilson d Company,97NLRB 1388.-101 NLRB No. 115.